In an action to recover damages for personal injuries sustained in a fall from a defective scaffold as the result of alleged negligence and maintenance of a nuisance, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered February 9, 1960, in favor of defendants, on the dismissal of the amended complaint made upon the opening statement of the attorney for plaintiff. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, TJghetta, Christ and Pette, JJ., concur.